Citation Nr: 0927183	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active military service from January 
1984 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in February 2003 by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's application to reopen a claim for service 
connection for major depression with psychotic features 
(previously claimed as a nervous disorder, a mental disorder, 
and schizophrenia).

In March 2005, the Veteran testified at a video conference 
hearing before a Veterans Law Judge, who is no longer at the 
Board; a transcript of that hearing is of record.  

In March 2005, the Board remanded the appeal to the RO for 
additional development.

In February 2006, the Veteran elected to testify at a new 
video conference hearing.  Subequently, the Board remanded 
the appeal to the RO to schedule a video conference hearing 
before the undersigned Veterans Law Judge.  In May 2006, the 
Veteran cancelled the hearing, indicating that he did not 
wish to appear before the Board.

In November 2006, the Board again remanded the appeal for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  Based on 2003 and 
2005 VA treatment records suggesting that the Veteran may 
have depression secondary to his service-connected low back 
disorder, as well as arguments made by the Veteran's 
representative in June 2009, the Board is considering his 
claim for an acquired psychiatric disorder on a direct and 
secondary basis.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice is provided.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In multiple VA records beginning in December 1997, the 
Veteran reported that he was receiving disability benefits 
from the Social Security Administration (SSA).  The Court has 
held that where there is notice that the veteran is receiving 
SSA disability benefits, VA has a duty to acquire a copy of 
the decision granting such benefits and the supporting 
medical documents.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matter on appeal and should be obtained.

In part, the Veteran contends that his psychiatric problems 
began in service after he laughed at a squad leader who 
failed a PT test, was subsequently harassed, and was 
discharged after attempting suicide.

In a service treatment record dated in April 1985, a 
psychiatric consultation was requested because the Veteran 
complained of an inability to deal with stress.  In a 
separation report of medical history dated in August 1985, 
the Veteran indicated that he had frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble.  A physician's summary indicated that the 
Veteran was nervous and depressed over chapter proceedings.  
A service treatment record dated in September 1985 showed 
that the Veteran was transported to the emergency room at 
Blanchfield Army Community Hospital at Fort Campbell, 
Kentucky after overdosing on muscle relaxers.  He was 
released several hours later.  The Veteran's DD Form 214 
(separation from service) showed that the Veteran was 
discharged under honorable conditions, and the reason for 
separation was listed as unsatisfactory performance.  The RO 
should request the Veteran's complete service personnel 
records.

Post-service private and VA treatment records dated from 1987 
to January 2008 show in-patient and outpatient treatment for 
polysubstance abuse; for psychiatric disorders, diagnosed as 
organic delusional syndrome, depression, psychosis not 
otherwise specified, schizophrenia, and personality disorder; 
and for a service-connected low back disorder, currently 
rated as 40 percent disabling, effective April 30, 2001.  In 
a VA attending note dated in February 2003, the diagnosis 
included depression secondary to medical [back disorder].  In 
a VA mental health history and physical report dated in June 
2003, the Veteran reported that he used drugs because they 
are the only thing that helped his pain.  In a VA mental 
health psychiatry consultation note dated in June 2005, the 
psychiatrist noted that it was a possibility that the 
Veteran's mood disorders began secondary to injuries 
sustained in the military, as chronic pain can lead to 
depression.

The Veteran appeared for several VA mental disorders 
examinations during the pendency of his appeal.  In November 
2004, the diagnosis was depressive disorder with psychotic 
features; no opinion was offered regarding the etiology of 
his disorder.  In July 2005, the examiner diagnosed substance 
induced mood disorder and polysubstance dependence.  The 
examiner opined that it was not likely that the Veteran's 
psychiatric illness was associated with military service, but 
did not provide an opinion regarding the Veteran's service-
connected low back disorder.  In February 2009, the examiner 
diagnosed polysubstance dependence and substance induced mood 
disorder.  The examiner opined that it was not at least 
likely as not that the Veteran's report of depression was due 
to or aggravated by his service-connected back disorder.  
After the development requested above has been completed, the 
Veteran should be afforded an additional VA mental disorders 
examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied, 
including notification of what the 
evidence must show to substantiate a claim 
for service connection on a direct and 
secondary basis.   

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

3.  The AMC/RO should undertake 
appropriate action to obtain a complete 
copy of the Veteran's service personnel 
records.  

4.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed psychiatric 
disorder.  Of particular interest are 
private or VA treatment records from 
January 2008 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

5.  The Veteran should be afforded a VA 
mental disorders examination and opinion by 
a psychiatrist or psychologist at a VA 
facility in accordance with the worksheet 
instructions set out for this particular 
examination that are found on the VA Index 
to Disability Examination Worksheets 
Webpage.  The purpose of the examination 
and opinion is to determine the nature and 
etiology of the Veteran's claimed acquired 
psychiatric disorder, to include whether it 
was caused or aggravated by service, and 
whether it was caused or aggravated by his 
service-connected low back disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
psychiatrist or psychologist performing the 
examination for a thorough review of the 
case.  The examiner should be provided with 
a complete copy of this Remand and the 
accompanying instructions.  A notation to 
the effect that this thorough record review 
took place should be included in the report 
of the psychiatrist or psychologist.

Following a review of the claims folder and 
an examination of the Veteran, state 
whether it is as least as likely as not (50 
percent probability or greater) that the 
Veteran's acquired psychiatric disorder is 
directly related to events or injuries in 
military service, and whether he has a 
psychiatric disorder that was caused or 
aggravated by his service-connected low 
back disability.  Sustainable reasons and 
bases are to be included with the opinions, 
including a discussion of any alternative 
etiology of any psychiatric disorder.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




